Citation Nr: 1537702	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-13 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than September 30, 2008 for the grant of an increased, 30 percent rating for posttraumatic stress disorder (PTSD), (previously diagnosed as cyclothymia, also diagnosed as intermittent explosive disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION


The Veteran served on active duty from July 1987 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims processing systems.


FINDING OF FACT

On March 26, 2015, the Veteran withdrew his claim of entitlement to an effective date earlier than September 30, 2008 for the grant of an increased, 30 percent rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim of entitlement to an effective date earlier than September 30, 2008 for the grant of an increased, 30 percent rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In March 2015, the Veteran withdrew the appeal of his claim of entitlement to an effective date earlier than September 30, 2008 for the grant of an increased, 30 percent rating for PTSD in a written statement submitted to the RO. 38 C.F.R. § 20.204(b)(1).  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed.  See 38 U.S.C.A. § 7105(d).


ORDER

The appeal as to the claim of entitlement to an effective date earlier than September 30, 2008 for the grant of an increased, 30 percent rating for PTSD is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


